DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1 and 4, amendments to the specification, the cancellation of claim 2, and the addition of claim 21, in the response filed September 7, 2022, have been entered.
Claims 1 and 3-21 are currently pending in the above identified application.
Claims 8-20 have been withdrawn from consideration as being directed towards a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, WO 2017/100447 in para 0034 in the originally filed disclosure is not cited on an IDS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105585804 to Yu.
Note: The English machine Translation provided by Applicant and filed on March 7, 2022 is being used for prior art mapping.
Regarding claims 1, 3, 5-7, and 21, Yu teaches a thermoplastic wire formed by fused deposition molding (polymer filament) comprising polyvinyl alcohol (polymeric material, thermoplastic-claim 2, claim 6), an acid agent (claim 7), and an alkali agent, specifically sodium carbonate, potassium carbonate, calcium carbonate, magnesium carbonate or cesium carbonate (claim 5) (Yu, p. 12-13).  Yu teaches the material having fast water-solubility (claim 3) (Id., p. 12), reading on the polymeric material, specifically the polyvinyl alcohol, exhibiting dissolution when contacted with at least one fluid comprising a liquid phase, specifically water, dissolution occurring by solubility of the polymeric material in the at least one fluid.  Yu teaches that when the supporting material is immersed in water, the acid agent and the alkali agent can dissolve and react with acid and alkali to generate carbon dioxide gas and the supporting material (polyvinyl alcohol) is disintegrated and pulverized into fine powder by the impact froe of the gas to increase dissolution in water (Id., p. 14), reading on the gas-forming substance, specifically the alkali agent, being admixed with the polymeric material an effective amount to undergo effervescence when the polymeric material is in contact with the at least one fluid, specifically water (claim 1), and on the solid acid being capable of activating the gas-forming substance to release gas in the presence of an aqueous fluid (claim 7).  Yu teaches the molding comprising a plasticizer (workability additive) including glycerin (glycerol) (claim 21) (Id., p. 14,  claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105585804 to Yu, remaining as applied to claims 1, 3, 5-7 and 21 above.
Regarding claim 4, Yu teaches the thermoplastic wire comprising 5-20 parts of the alkali agent per 100 parts of polyvinyl alcohol and teaches the support material being 5-20 parts of acid agent, 25-40 parts plasticizer, 0.1-2 parts antioxidant, and 0.1-10 parts filler additives (Yu, p. 12).  Therefore, based on the total weight of the thermoplastic wire, the alkali agent (gas-forming substance) can range from to about 3% by weight to about 13% by weight.  While the reference does not specifically teach the claimed range of about 1% to about 10%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the alkali, and therefore the weight percentage, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Yu fails to disclose, teach or suggest the features of claim 1, particularly at least the feature of “one workability additive blended with the polymeric” as Yu expressly requires the presence of a plasticizer (workability agent) that is a mixture of two or more of glycerin, ethylene glycol, sorbitol, polyethylene glycol, urea or caprolactam.  Examiner respectfully disagrees.  Applicant appears to be arguing that the claim excludes the presence of multiple workability agents or additional additives.  However, the claim recites the filament comprising a polymeric material comprising at least one thermoplastic polymer, a gas-forming substance, and one workability additive.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Therefore, the claim is open to additional materials other than those positively recited.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  Examiner would also like to highlight that the workability additive has not been defined in claim 1 and broadest reasonable interpretation would encompass that use of a blend of materials that aid in workability, such as multiple plasticizers.  The one workability additive is not limited to being just glycerol until claim 21. As the claim is open to materials other than those positively recited, Yu teaches the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No 2013/0023608 to Kellett teaches a bio-based thermoplastic polymer comprising a polyol plasticizer, including glycerol.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789